353 F.2d 162
62 P.U.R.3d 111
DORCHESTER GAS PRODUCING COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 15295.
United States Court of Appeals Third Circuit.
Argued Nov. 4, 1965.Decided Nov. 23, 1965.

Bernard A. Foster, Jr., Washington, D.C.  (Donald B. Robertson, Ross, Marsh & Foster, Washington, D.C., on the brief), for Dorchester Gas Producing Co.
Israel Convisser, Washington, D.C., (Richard A. Solomon, Gen. Counsel, Howard E. Wahrenbrock, Sol., Leo E. Forquer, Asst. Gen. Counsel, Washington, D.C., on the brief), for respondent Federal Power Commission.
Before STALEY and FREEDMAN, Circuit Judges, and COHEN, District Judge.
PER CURIAM.


1
Petitioner, pursuant to Section 19(b) of the Natural Gas Act, 15 U.S.C. 717r(b), seeks to set aside an order of respondent, denying an individualized investigation of contract price rates for all of its jurisdictional sales flowing from the Hugoton-Anadarko supply area.


2
The Commission has pending a comprehensive investigation of all sales and all rates of natural gas utilities, including petitioner's, in the Hugoton-Anadarko area gas fields.  In refusing petitioner an individualized investigation of its rates, it determined that comprehensive investigation was preferable to 'piece-meal' inquiry.  It concluded that under the Act its primary function was to promote the paramount interest of the consuming public by establishing rate stability in this producing area.


3
The sole issue raised is whether there was substantial evidence before the Commission to support its findings and order.  A careful examination of the record convinces us that the Commission acted properly and within a permissive area of administrative conduct wherein it reasonably exercised its discretion upon substantial and sufficient basis in fact and law.  Superior Oil Co. v. Federal Power Commission, 322 F.2d 601 (9 Cir. 1963), cert. den. 377 U.S. 922, 84 S. Ct. 1219, 12 L. Ed. 2d 215 (1964), rehearing den. 377 U.S. 960, 84 S. Ct. 1625, 12 L. Ed. 2d 504 (1964); Wisconsin v. Federal Power Commission, 373 U.S. 294, 83 S. Ct. 1266, 10 L. Ed. 2d 357 (1963).


4
The order of the Federal Power Commission under review will be affirmed.